MEMORANDUM **
Rodrigo Avila Sandoval and Margarita Avila, husband and wife and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying their motion to reopen removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir.2002), and we deny the petition for review.
The IJ did not abuse his discretion in denying petitioners’ motion to reopen for failure to establish exceptional circumstances. The IJ informed petitioners of the consequences of failing to appear at their removal hearing and petitioners chose instead to follow the advice of their immigration consultant and miss the hearing. See Singh-Bhathal v. INS, 170 F.3d 943, 946-47 (9th Cir.1999) (reliance on advice of non-attorney immigration consultant insufficient to demonstrate “exceptional circumstances”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.